Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM 10-QSB Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the quarterly period ended Commission File Number 0-19437 March 31, 2007 CELLULAR TECHNICAL SERVICES COMPANY, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 11-2962080 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 20 East Sunrise Highway, Suite 200, Valley Stream, New York 11581 (Address of Principal Executive Offices) Issuers telephone number, including area code: (516) 568-0100 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes X No 4,586,758 Common Shares were outstanding as of April 2, 2007 Transitional Small Business Disclosure Format. Yes No X CELLULAR TECHNICAL SERVICES COMPANY, INC. TABLE OF CONTENTS FOR FORM 10-QSB PART I. FINANCIAL INFORMATION I TEM 1. F INANCIAL S TATEMENTS 3 I TEM 2. M
